DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Appeal Brief Filed on January 24, 2022 has been considered and Applicant’s argument is persuasive.

Allowable Subject Matter
Claims 1-10, 12-16, 18-22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Caldwell et al. [US 20050087939 A1] teaches an electrostatic chuck and method/system for maintaining a device flat within the electrostatic chuck. The electrostatic chuck has a base plate, height adjustment mechanisms connected to the plate, and electrostatic chuck pins connected to the height adjustment mechanisms. The system provides a measurement tool adapted to measure the flatness of the device (e.g., mask) held by the electrostatic chuck pins and a computer linked to the height adjustment mechanisms and the measurement tool. The computer adjusts the flatness of the device by adjusting the height adjustment mechanisms based on feedback from the measurement tool, such as an interferometer. The ESC pins are adapted to change the shape of the device to conform to a preexisting standard based on output from the interferometer. 
The prior art to Iwanaga et al. [US 20150125068 A1] teaches a defect analyzing apparatus of analyzing a defect of a substrate based on a substrate image, a substrate processing system including the defect analyzing apparatus, a defect analyzing method of analyzing the defect of the substrate, and a computer-readable storage medium; and 
The prior art to Kyoh et al. [US 20120002181 A1] teaches an exposure control system includes an overlap judgment unit that judges whether a position of a foreign matter that adheres to a back surface of a photomask overlaps a position of a chuck that holds the photomask when the photomask is held by the chuck; and an exposure decision unit that decides to hold the photomask by the chuck and perform exposure, when it has been determined that the position of the foreign matter does not overlap the position of the chuck.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a patterning device support system for a lithographic apparatus as claimed, more specifically, the patterning device support system comprising a controller that is configured to: receive image data corresponding to a backside of the patterning device, determine a plurality of locations of contamination on the backside of the patterning device from the image data, 
determine a position of the patterning device in an X-Y plane such that
one or more of the locations of contamination on the backside of the patterning
device does not align with any of the plurality of burls on the support structure;
and activate the actuator to move the at least one burl away from one or more
other of the locations of contamination on the backside of the patterning device, in combination with the other elements required by claim 1.
	With regard to claim 5, the prior art of record does not anticipate nor render obvious to one skilled in the art a patterning device support system for a lithographic apparatus as claimed, more specifically, the patterning device support system comprising a controller that is configured to receive image data corresponding to a backside of the patterning device, determine one or more locations of contamination on the backside of the patterning device, and activate the actuator to move the at least one burl away from the one or more locations of contamination on the backside of the patterning device to a position that would be out of contact with the contamination, in combination with the other elements required by claim 5.
	With regard to claim 9, the prior art of record does not anticipate nor render obvious to one skilled in the art a system configured to couple a patterning device to a support structure having a plurality of burls as claimed, more specifically the system comprising a controller configured to: receive the image data captured from the camera module, determine a plurality of locations of contamination on the backside of the
patterning device from the image data, determine a position of the patterning device in an X-Y plane such that one or more of the locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure, based on the determined position, control the mechanical arm to couple
the patterning device with the support structure, and activate the actuator to move the at least one burl away from one or more other of the locations of contamination on the backside of the patterning device, in combination with the other elements required by claim 9.
	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of coupling a patterning device to a support structure having a plurality of burls as claimed, more specifically the method comprising steps of determining, from the captured image, a plurality of locations of contamination on the backside of the patterning device; determining a position of the patterning device in an X-Y plane such that one or more of the locations of contamination on the backside of the patterning device does not align with any of the plurality of burls on the support structure; positioning the patterning device over the plurality of burls, based on the
determined position; and moving, in a direction normal to, and with respect to, a largest surface of the support structure, at least one of the burls away from one or more other of the locations of contamination on the backside of the patterning device, in combination with the other elements required by claim 14.
	With regard to claim 20, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of coupling a patterning device to a support structure having a plurality of burls as claimed, more specifically the method comprising steps of determining, from the captured image, one or more locations of contamination on the backside of the patterning device; actuating one or more burls of the plurality of burls, such that the one or more burls are moved away from the one or more locations of contamination on the backside of the patterning device to a position that would be out of contact with the contamination; and positioning the patterning device over the plurality of burls, in combination with the other elements required by claim 20.
	Claims 2-4, 6-8, 10, 12, 13, 15, 16, 18, 19, 21, 22 and 24-28 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882